        Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 1 of 147




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 MARTIN J. WALSH, Secretary of Labor,             :
 United States Department of Labor,               :
                                                  :
                        Plaintiff,                :               CIVIL ACTION NO.
                                                  :                2:21-cv-00096
               v.                                 :
                                                  :
 LOCAL 98, INTERNATIONAL                          :          Hon. Gerald Austin McHugh
 BROTHERHOOD OF ELECTRICAL                        :
 WORKERS,                                         :
                                                  :
                       Defendant.                 :
                                                  :

                                             ORDER

       AND NOW, this __________ day of ___________________, 2021, it is hereby

ORDERED that Defendant’s Motions to Dismiss and/or Strike are GRANTED as follows:

       The Secretary’s claims in the amended pleading relating to (1) alleged intimidation through

the use or threat of physical violence; (2) the alleged intimidation of Michael Coppinger; and (3)

the alleged intimidation of Timothy McConnell involving James Ryan are DISMISSED and ¶¶

61-66 (as they relate to Coppinger), 81 (as it relates to Coppinger), and 82-105, Exhibits “5,” “6,”

“7,” “9,” and “10,” and the undated letter by Battle to DOL included as an attachment in Exhibit

“1” of the Amended Complaint are STRICKEN under Fed. R Civ. P. 12(b)(f) on immaterial,

impertinent, and/or scandalous grounds.



                                               _____________________________
                                              Gerald Austin McHugh,
                                              United States District Court Judge
        Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 2 of 147




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 MARTIN J. WALSH, Secretary of Labor,            :
 United States Department of Labor,              :
                                                 :
                        Plaintiff,               :               CIVIL ACTION NO.
                                                 :                2:21-cv-00096
               v.                                :
                                                 :
 LOCAL 98, INTERNATIONAL                         :         Hon. Gerald Austin McHugh
 BROTHERHOOD OF ELECTRICAL                       :
 WORKERS,                                        :
                                                 :
                       Defendant.                :
                                                 :

DEFENDANT’S MOTIONS TO DISMISS AND/OR STRIKE CERTAIN PORTIONS OF
                PLAINTIFF’S AMENDED COMPLAINT



       Pursuant to Rules 12(b)(6) and 12(f) of the Federal Rules of Civil Procedure, Defendant,

Local 98, International Brotherhood of Electrical Workers, hereby moves to dismiss and/or strike

portions of the amended complaint by Secretary Martin J. Walsh. The grounds for Defendant’s

motions are set forth in the accompanying brief in support of Defendant’s motions to dismiss

and/or strike, dated July 30, 2021.

       For the reasons appearing therein, Defendant respectfully submits that these motions

should be granted and the relief proposed in the accompanying order, as well as any other relief

the Court deems warranted, awarded to the Defendant. A proposed form of order is attached.
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 3 of 147




                                     LAMB McERLANE PC

                               By:    /s/Joseph R. Podraza, Jr. ___
                                     Joseph R. Podraza, Jr., Esq. (PA 53612)
                                     jpodraza@lambmcerlane.com
                                     William H. Trask, Esq. (PA 318229)
                                     wtrask@lambmcerlane.com
Dated: July 29, 2021                 One South Broad Street, Suite 1500
                                     Philadelphia, PA 19107
                                     (215) 609-3170 (Direct)
                                     (610) 430-8000 (Main)
                                     (610) 692-0877 (Fax)

                                            and

                                     CLEARY, JOSEM & TRIGIANI, LLP
                                     William T. Josem, Esquire
                                     wtjosem@cjtlaw.org
                                     325 Chestnut Street, Suite 200
                                     Philadelphia, PA 19106
                                     (215) 735-9099

                                     Counsel for Defendant, Local 98, International
                                     Brotherhood of Electrical Workers




                                        2
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 4 of 147




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
 MARTIN J. WALSH, Secretary of Labor,      :
 United States Department of Labor,        :
                                           :
                       Plaintiff,          :               CIVIL ACTION NO.
                                           :                2:21-cv-00096
              v.                           :
                                           :
 LOCAL 98, INTERNATIONAL                   :          Hon. Gerald Austin McHugh
 BROTHERHOOD OF ELECTRICAL                 :
 WORKERS,                                  :
                                           :
                       Defendant.          :
                                           :

 BRIEF IN SUPPORT OF DEFENDANT’S MOTIONS TO DISMISS AND/OR STRIKE
             PORTIONS OF PLAINTIFF’S AMENDED COMPLAINT
     __________________________________________________________________

                                        LAMB MCERLANE, PC
Dated: July 29, 2021                    Joseph R. Podraza, Jr., Esquire
                                        jpodraza@lambmcerlane.com
                                        William H. Trask, Esquire
                                        wtrask@lambmcerlane.com
                                        One South Broad Street, Suite 1500
                                        Philadelphia, PA 19107
                                        (215) 609-3170 (direct)
                                        (610) 430-8000 (main)

                                               and

                                        CLEARY, JOSEM & TRIGIANI, LLP
                                        William T. Josem, Esquire
                                        wtjosem@cjtlaw.org
                                        325 Chestnut Street, Suite 200
                                        Philadelphia, PA 19106
                                        (215) 735-9099

                                        Counsel for Defendant, Local 98, International
                                        Brotherhood of Electrical Workers
          Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 5 of 147




                                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

I.       PERTINENT BACKGROUND...........................................................................................1

II.      ARGUMENT .......................................................................................................................4

         A. The Secretary’s Renewed Claims Based on On-Site Intimidation
            by Dougherty Supporters and Longstanding Pattern of Intimidation
            Have Not Been Preserved and Should be Dismissed from the
            Amended Complaint ......................................................................................................6

         B. The Claim Based on Coppinger is not Preserved and Must be Dismissed ..................13

         C. The Claim Based on McConnell Which Involves James Ryan Should be
            Dismissed .....................................................................................................................16

         D. Motion to Strike Attachment to Battle Letter to IVP Welsh Dated
            June 16, 2020 (Exhibit “1”) .........................................................................................18

III.     CONCLUSION ..................................................................................................................19

CERTIFICATE OF SERVICE
           Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 6 of 147




                                               TABLE OF AUTHORITIES

Cases
Ashcroft v. Iqbal,
  556 U.S. 662 (2009) ................................................................................................................ 4, 5

Bell Atl. Corp. v. Twombly,
  550 U.S. 544 (2007) .................................................................................................................... 5

Carone v. Whalen,
  121 F.R.D. 231 (M.D. Pa. 1988) ................................................................................................. 6

Cech v. Crescent Hills Coal Co.,
  2002 WL 31002883 (W.D. Pa. 2002) ......................................................................................... 5

Crawford v. Washington,
  541 U.S. 36 (2004) .................................................................................................................... 11

Del. Health Care Inc. v. MCD Holding Co.,
 893 F.Supp. 1279 (D. Del. 1995) ................................................................................................ 5

Doe v. Hesketh,
 77 F.Supp.3d 440 (E.D.Pa. 2015) ............................................................................................... 8

Hodgson v. Local 734, Int’l Bro. of Teamsters,
 336 F.Supp. 1243 (N.D. Ill. 1972) ............................................................................................ 18

Karpov v. Karpov.,
  307 F.R.D. 345 (D. Del. 2015) .................................................................................................... 6

Moran v. Pittsburgh-DES Moines Steel Co,
 183 F.2d 467 (3d Cir. 1950) ...................................................................................................... 17

Morrissey v. City of New York,
 171 F.R.D. 85 (D.C.N.Y. 1997) .................................................................................................. 7

Ohio v. Roberts,
 448 U.S. 56 (1980) .................................................................................................................... 11

Pension Ben. Guar. Corp. v. White Consol. Indus., Inc.,
  998 F.2d 1192 (3d Cir. 1993) ...................................................................................................... 5



                                                                     ii
           Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 7 of 147




Phillips v. Cnty. of Allegheny,
  515 F.3d 224 (3d Cir. 2008) ........................................................................................................ 4

Slater v. Erie Lackawanna Railway Co.,
  300 F.Supp. 1 (W.D. Pa. 1968) ................................................................................................. 17

Temple University v. Salla Bros. Inc.,
  656 F.Supp. 97 (E.D. Pa. 1986) .................................................................................................. 9

Thornton v. UL Enters,
  2010 WL 1005021 (W.D. Pa. Mar. 6, 2010) ............................................................................... 6

United States v. Educ. Mgmt. Corp.,
 871 F.Supp.2d 433 (W.D. Pa. 2012) ........................................................................................... 5

Wirtz v. Local Union No. 125, Laborers’ Int. Union,
 389 U.S. 477 (1968) .................................................................................................................. 16


Statutes

29 U.S.C. § 481 ...................................................................................................................... passim

Rules

Fed.R.Civ.P. 12(b) .......................................................................................................................... 1

Fed.R.Civ.P. 12(f) .................................................................................................................. passim




                                                                      iii
        Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 8 of 147




       Pursuant to Rules 12(b)(6) and 12(f) of the Federal Rules of Civil Procedure, Defendant,

Local 98, International Brotherhood of Electrical Workers, has moved to dismiss and/or strike

portions of the Amended Complaint by Secretary Martin J. Walsh.

I.     PERTINENT BACKGROUND

       Despite having been commenced with great public fanfare and widespread media attention

on January 8, 2021, this is ostensibly a civil action by the United States Department of Labor

(hereinafter, the “Secretary” or “DOL”), seeking to void the recent nomination proceeding

conducted by Defendant Local 98 on the alleged ground that Local 98 violated section 401(e) of

the LMRDA, 29 U.S.C. § 481(e), when Defendant’s officers, agents and members purportedly

interfered with and threatened reprisal against members wishing to run for or nominate others for

office in the election. (Compl., Dkt. No. 1; Ex. “A”). Defendant moved to dismiss the Secretary’s

pleading, contending that certain of the claims made therein had not been properly preserved, could

not be pursued by the Secretary, and were required to be dismissed under exhaustion principles

announced by the United States Supreme Court as applicable in § 402 matters. (MTD, Dkt. No.

6).

       Defendant’s motion to dismiss was granted in part by Order and Opinion dated April 14,

2021. (Op., Dkt. No. 11). This Court correctly observed that, under Section 401 of the LMRDA,

“[w]hen a member wishes to challenge an election on the basis that it was conducted in violation

of [Section 401], he must first exhaust his internal union remedies and file a complaint with the

Secretary.” (Id. at 10 (citation omitted)). This Court further correctly found that the LMRDA

includes an exhaustion requirement, the purpose of which “‘… hoped to accustom members to

utilizing the remedies made available within their own organization; at the same time, however,

unions were expected to provide responsible and responsive procedures for investigating and
        Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 9 of 147




redressing members’ election grievances.’” (Id. at 10-11).         As to whether the exhaustion

requirement was satisfied in a given case, this Court noted:

         We are not unmindful that union members may use broad or imprecise language
         in framing their internal union protests and that members will often lack the
         necessary information to be aware of the existence or scope of many election
         violations. Union democracy is far too important to permit these deficiencies to
         foreclose relief from election violations; and in determining whether the
         exhaustion requirement of § 402(a) has been satisfied, courts should impose a
         heavy burden on the union to show that it could not in any way discern that a
         member was complaining of the violation in question. But when a union member
         is aware of the facts supporting an alleged election violation, the member must,
         in some discernible fashion, indicate to his union his dissatisfaction with those
         facts if he is to meet the exhaustion requirement.

(Id. at 11 (citation omitted) (emphasis added)). Exhaustion is mandated to ensure that the union

has had “a fair opportunity to consider and redress” any alleged § 401 violation before the

Secretary may include the violation in his complaint. (Id. (citation omitted)).

       Applying the exhaustion requirements to the claims in the Secretary’s pleading, this Court

found that certain of the claims failed to satisfy the exhaustion requirement of § 402(a). After

carefully examining the protest letter Battle submitted to the union’s International Vice President

(“IVP”), this Court found:

         I am not persuaded that the Defendant had a ‘fair opportunity’ to investigate
         intimidation concerning Coppinger based on the vague facts in Battle’s internal
         complaint. Whether one member out of approximately 4,000 had been ‘scared of
         intimidation’ and therefore did not run nor support Battle’s candidacy is not a
         reasonable basis on which the Defendant could be expected [to] embark on a
         successful investigation. Compl ¶ 13. Unlike the presentation of facts regarding
         McConnell, here there was no specific factual allegation through which he could
         have been easily identified.

         Therefore, the Defendant’s motion will be granted … as to the claim regarding
         Coppinger.




                                                 2
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 10 of 147




(Id. at 15-16). This Court similarly ruled that the requirement of exhaustion was not met relating

to the Secretary’s claims connected with (a) on-site intimidation by Dougherty supporters and (b)

a longstanding pattern of intimidation. (Id. at 16-19).

       On July 1, 2021, the Secretary filed an unopposed motion to amend the complaint, which

included a copy of the amended pleading the Secretary sought leave to file of record. (MTA, Dkt.

No. 17). According to the Secretary, the amended pleading “remedies” this Court’s April 14, 2021

rulings “that the Secretary did not include in his complaint sufficient evidence that Local 98 was

on notice of, or had an opportunity to investigate, allegations relating to the threatening atmosphere

outside the union hall the night of the nomination meeting or Local 98’s intimidation of member

Michael Coppinger from running for Local 98’s executive board and nominating member Charles

Battle for president.” (Id. at 4-5 (footnote omitted)). But, the Court made no such rulings. To the

contrary, based on the contents of the protest letter by Battle to the IVP, this Court specifically

found that neither claim satisfied the exhaustion requirement under § 402(a) and hence was not

properly preserved by Battle. Specifically, the Court was not persuaded that Local 98 had a “fair

opportunity” to investigate claims of intimidation concerning Coppinger, or use or threats of

physical force or violence outside the union hall the night of the nomination proceeding, based on

the vague facts in Battle’s internal complaint. (Op., Dkt. No. 11, at 13, 15-17). It was Battle’s

failure to properly preserve both claims in his protest letter to IVP – and not some pleading

infirmity associated with the Secretary’s initial pleading – which now forecloses the Secretary

from pursuing both of these claims in this civil action.

       Moreover, the Amended Complaint includes and refers to several new exhibits. One such

attachment (Am. Compl., Dkt. No. 20, at 30-33) is a document which predates the June 9, 2020

election, is not relevant to the election, cannot be considered as part of Battle’s election protest,



                                                  3
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 11 of 147




and should be stricken. Other documents, Exhibits “5,” “6,” “7,” “9,” and “10” (statements taken

by DOL during its investigation from union members, like Messrs. Battle, McConnell, and

Borthwick, but after the IVP investigation had concluded) are incomplete, offered without needed

context, and, on their faces, raise serious questions about trustworthiness and the legitimacy of the

DOL investigation and the Secretary’s action. (Id. at 51-62, 101-06). And yet another Exhibit, No.

9, contains information which negates a portion of the Secretary’s claim based on McConnell. (Id.

at 101). Finally, several representations in the amended pleading, some purportedly made based

on these misleading exhibits, run afoul of Rule 12(f)’s prohibition against the inclusion of

immaterial, impertinent, or scandalous matter in a pleading.

        When distilled to its essence, the Amended Complaint filed on July 16, 2021, overstates

the claims of one malcontent union member, who has a history of being difficult, railing against

union leadership, and attempting to impose his preferences over those of the other nearly 4,000

union members. Consequently, Local 98 timely moves to (a) dismiss once again the claims by the

Secretary based on Coppinger and the use or threats of physical force or violence outside the union

hall on June 9, 2020; (b) dismiss the McConnell claim based on James Ryan’s involvement; and

(c) strike those portions of the amended pleading which run afoul of Fed.R.Civ.P. 12(f).

II.    ARGUMENT

       In deciding a motion to dismiss, courts must “accept all factual allegations as true, construe

the complaint in the light most favorable to the plaintiff, and determine whether, under any

reasonable reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. Cnty. of

Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotations omitted). But complaints that

contain only “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.



                                                 4
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 12 of 147




Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). This

standard, which applies to all civil cases, “asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id.

       Normally, in ruling upon a motion to dismiss, only the allegations in the complaint, exhibits

attached to the complaint, and matters of public record may be considered by the court. However,

where a plaintiff’s claims are based on a document that is not attached to the complaint, or is

attached but incomplete, the court may consider that document if attached by the defendant to its

motion to dismiss. Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196

(3d Cir. 1993). “Otherwise, a plaintiff with a legally deficient claim could survive a motion to

dismiss simply by failing to attach a dispositive document on which it relied.” Id. The Court may

also consider matters of public record provided they meet the standard set forth by the Third

Circuit. Id.

       Fed.R.Civ.P. 12(f) authorizes courts to “strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” The purpose of a Rule 12(f) motion

to strike is to “clean up the pleadings, streamline litigation, and avoid the unnecessary forays into

immaterial matters.” United States v. Educ. Mgmt. Corp., 871 F.Supp.2d 433, 460 (W.D. Pa.

2012). “Immaterial” matter is that which has no essential or important relationship to the claim

for relief. Del. Health Care Inc. v. MCD Holding Co., 893 F.Supp. 1279, 1291 (D. Del. 1995).

“Impertinent” matter consists of statements that do not pertain, and are not necessary, to the issues

in question. Cech v. Crescent Hills Coal Co., 2002 WL 31002883, at *28 (W.D. Pa. 2002). A

“scandalous” matter or pleading is one that casts a derogatory light on someone, uses repulsive



                                                 5
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 13 of 147




language, or detracts from the dignity of the court. Carone v. Whalen, 121 F.R.D. 231, 232 (M.D.

Pa. 1988). The Court possesses considerable discretion in disposing of a motion to strike under

Rule 12(f). Karpov v. Karpov., 307 F.R.D. 345, 349 (D. Del. 2015); Thornton v. UL Enters, 2010

WL 1005021, at *2 (W.D. Pa. Mar. 6, 2010).

       As discussed below, Local 98 submits that the Secretary’s claims based on Coppinger and

on the use or threats of force or violence should, as before, be dismissed as not having been

properly preserved under § 402. Similarly, the materials the Secretary offers in the Amended

Complaint to support a portion of his McConnell claim actually discredits the claim, requiring its

dismissal. Finally, representations in and/or documents attached to the amended pleading that run

afoul of Rule 12(f) should be stricken for non-compliance therewith.

       A. The Secretary’s Renewed Claims Based on On-Site Intimidation by Dougherty
          Supporters and Longstanding Pattern of Intimidation Have Not Been Preserved
          and Should be Dismissed from the Amended Complaint.

       In his motion to amend, the Secretary claims his amended pleading establishes Battle’s

protest letter to the IVP provided sufficient notice to Local 98 to investigate “allegations relating

to the threatening atmosphere outside the union hall the night of the nominating meeting” on June

9, 2020. (MTA, Dkt. No. 17, at 4). In support of this novel contention, the Secretary’s amended

pleading attaches a copy of, and refers to, Battle’s protest letter. (Id. at 8). But, this Court already

has thoroughly examined and analyzed the contents of Battle’s protest letter, concluding the letter

did not provide the union a “fair opportunity” to investigate the Secretary’s claim based on the use

or threat of physical violence at the union hall on June 9, 2020. (Op., Dkt. No. 11, at 15-16).

Based on this eminently correct conclusion, the Court ruled this claim was not exhausted, is not

preserved, and cannot be raised or pursued in this action. (Id.) Nothing in the Amended Complaint

establishes that the Court’s analysis of Battle’s protest letter or the resultant ruling is mistaken.



                                                   6
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 14 of 147




       The Secretary instead relies on statements by union members taken by DOL during its

investigation, which are attached as exhibits to the Amended Complaint. (MTA, Dkt. No. 17, at

8). Ostensibly, some of these statements were obtained by DOL in October 2020, about three (3)

months after the IVP investigation concluded (on July 31, 2020). (Compare Am. Compl., Dkt. No.

20, at 51-62 with id. at 46-49 (IVP denial letter)). Unquestionably, these statements were not

available to the IVP during his investigation and are documents which post-date by many months

Battle’s protest letter. Simply, the statements are of no probative value in determining whether

Battle’s earlier protest letter fairly preserved certain claims the Secretary now wants to pursue.

       But more troubling, some of the statements attached to the Amended Complaint are

incomplete, and the pleading fails to mention or acknowledge the circumstances surrounding the

making of these statements—circumstances the union believes raise serious questions about their

trustworthiness. The DOL cover pages to Battle’s and McConnell’s statements are omitted from

the exhibits attached to the pleading, but are integral to both statements. (Compare Am. Compl.,

Dkt. No. 20, at 51-58 with Exs. “B,” “C”). The integral nature of the respective cover pages is

established by the fact that each was completed on the same day as the statement it precedes. (Id.)

Information which may be material to assessing the reliability of both statements is, however,

denied this Court and Defendant, because both cover-pages are heavily redacted. (Exs. “B;” “C”).

The Secretary contends the redactions contain information protected by the investigatory file

privilege. (Ex. “D” at 6 (privilege log)). But, this privilege is a qualified privilege which

incidentally is widely held not to apply once the investigation has concluded, as here. See

Morrissey v. City of New York, 171 F.R.D. 85, 91 (D.C.N.Y. 1997) (no privilege for information

once investigation for which it was gathered has been completed and its release cannot jeopardize

future investigations). How the withheld information may enable this Court and Defendant to



                                                 7
        Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 15 of 147




better understand the circumstances surrounding the making of the statements, or efforts used to

influence the attesters, is not known due to the Secretary’s questionable invocation of privilege.

Whether these statements are trustworthy, or not, remains unanswered.

         Just as concerning is the “coincidental” timing of these statements with other law

enforcement activities against certain members of the union by others in the federal government,

including the Department of Justice (“DOJ”). This Court is aware that criminal prosecutions by

DOJ against certain union representatives became public knowledge in early 2019 upon the DOJ’s

filing of its indictment. After the indictment became public, Battle, a malcontent, increased his

efforts to undermine the leadership of the union. The union always suspected that Battle’s protest

letter was nothing more than a ruse to enable a willing DOL, with anti-union leanings, to interject

itself into union affairs under false pretenses, while also trying to assist the DOJ in its criminal

prosecutions. The invocation of the investigatory file privilege by the Secretary, as discussed, does

suggest a collaboration between DOL and DOJ’s ongoing criminal investigation(s) into union

representatives. Additionally, the exhibits the Secretary has for the first time attached to his

amended pleading seem to strongly suggest the existence of an unholy alliance between Battle,

DOL, and DOJ.

          Battle’s three page, and McConnell’s four page, single-spaced statements were supposedly

taken on October 13, 2020, and October 15, 2020, respectively. (Am. Compl., Dkt. No. 20, at 51-

58). Curiously, on October 16, 2020, the FBI raided Local 98’s Spring Garden headquarters, a

raid which was based on a DOJ Search and Seizure Warrant dated October 15, 2021, and issued

by a Magistrate Judge in the Eastern District of Pennsylvania. 1 (Ex. “E” (w/redactions)). The



1
  It is well-established that indictments, subpoenas, change of plea hearings, sentencing memoranda, and the like
(particularly those items which are in the plaintiff’s possession) are quintessential matters of public record which the
Court may consider when deciding a motion to dismiss. Doe v. Hesketh, 77 F.Supp.3d 440, 447 (E.D.Pa. 2015)

                                                           8
        Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 16 of 147




Warrant indicates it was issued, in part, to investigate interference with protected labor rights by

threat of physical violence, and other claims. (Id. (Attachment B)). It was issued while DOL was

investigating claims per Battle’s protest and appeal to DOL.

        Interestingly, among the items the DOJ Search and Seizure Warrant authorized to be

seized, were:

           9) For the period June 2020-present:

                 a.       Invoices, bills, description of services provided by, and payments
                          made to the law firm of Lamb McErlane.
                                                  ***

                 c.       Correspondence, including emails, pertaining to the website
                          thetruthaboutyourlocal.com.

                                                  ***

           12) For the period May of 2020 through the present:

                 Announcements, rules, communications, including emails, recordings,
                 videos, and photographs pertaining to the election of Local 98 Officers and
                 Boards.

(Id. at 4). Local 98’s election matter was before the DOL for investigation when DOJ obtained

and executed the Search and Seizure Warrant.

        The timing of the Battle and McConnell statements, the issuance of the DOJ Search and

Seizure Warrant, and the seizure at the union’s headquarters by the FBI, all completed within days

of each other, would suggest these actions were coordinated. This chronology of events suggests

Battle’s and McConnell’s statements to DOL were used, or referenced, to establish probable cause

for the issuance of DOJ’s Search and Seizure Warrant and subsequent search of the union’s

premises by the FBI. It remains unknown and unaddressed by the Secretary in his amended


(describing court documents including change of plea hearings and sentencing memoranda in plaintiff’s possession as
“a matter of public record”); Temple University v. Salla Bros. Inc., 656 F.Supp. 97, 108 (E.D. Pa. 1986) (same).

                                                        9
          Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 17 of 147




pleading to what extent the actions of DOL and DOJ were coordinated, or to what extent the

coordination between these entities impacted or influenced Battle, McConnell, or their statements.

Although the extent of the impact is unknown, it is known that Battle’s earlier protest letter is

materially different from his months-later DOL statement. (Compare Am. Compl., Dkt. No. 20,

at 24-27 with id. at 51-53). McConnell’s DOL statement also is inconsistent with what he told the

IVP investigator less than three (3) months earlier. In July 2020, McConnell told Randy Kiefer,

the IVP investigator, that he (McConnell) was not subjected to intimidation by any union

representative prior to or on the day of the June 2020 nominations; that he did not receive direct

threats; did not campaign with Battle; and he never intended to nominate Battle for office in June

2020. (Id. at 38-39). His DOL statement in October 2020 tells a markedly different story. (Id. at

55-58).

          Additionally, that DOL and DOJ were potentially collaborating against the union in late

2020 raises the distinct possibility that this entire action based on Battle’s protest is nothing but a

sham meant to bolster DOJ’s criminal case in the public eye on the eve of trial, see Philadelphia

Inquirer article (Ex. “F” (according to “anonymous sources familiar with the matter who were not

authorized to publicly discuss” search warrants served on the union’s office sought evidence of

potential crimes ranging from witness intimidation and embezzlement to conspiracy and

unauthorized access to a computer). And Battle’s protest letter is nothing more than a ruse

concocted to promote a misuse and abuse of government authority. DOJ’s October 15, 2020

service of a subpoena on the union to testify before a grand jury on matters including those

referenced in DOJ’s Search and Seizure Warrant—and separate service of a grand jury subpoena

on the union’s undersigned counsel to also testify about matters involving representation of the

union—would seem to suggest as much. (Exs. “G” (w/redactions); “H”).



                                                  10
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 18 of 147




       Establishing the trustworthiness of the statements included with the Amended Complaint

rests with the Secretary since he is offering and relying on them. E.g., Ohio v. Roberts, 448 U.S.

56, 66 (1980) (statement must bear adequate “‘indicia of reliability’” which can be inferred if a

hearsay exception applies, but otherwise must be sufficiently proven), abrogated on other grounds,

Crawford v. Washington, 541 U.S. 36 (2004). As discussed above, a dark cloud shrouds the

trustworthiness of the statements at issue here, one which needs to be dispelled in a full and

forthright manner by the Secretary. Until that cloud is first lifted, or the questions over the

trustworthiness of the statements satisfactorily answered, the statements lack the sufficient indicia

of reliability required to be given any weight or consideration. Accordingly, Exhibits “5,” “6,” “7,”

“9,” and “10” should be stricken from the Amended Complaint unless and until the Secretary

satisfactorily establishes that these documents are sufficiently reliable to be given consideration.

(Am. Coml., Dkt. No. 20, at 51-62, 101-06). Alternatively, they should be stricken as immaterial

and impertinent to the Court’s exhaustion analysis.

       Separately, IVP’s final denial letter to Battle (dated July 31, 2020), attached as Exhibit “4”

to the Amended Complaint, also refutes the Secretary’s position that the IVP understood that

Battle’s written protest included, directly or by reasonable inference, the claims of threatened or

actual violence by union representatives on June 9, 2020. (Am. Compl., Dkt. No. 20, at 46-49).

In the July 31st letter, the IVP delineates the claims he believed the member’s protest actually

raised and preserved. Nowhere does the IVP indicate that he understood the member’s protest

included the acts or threatened acts of violence on June 9, 2020. To the contrary, the IVP

understood Battle’s protests to be of the garden variety: (a) griping about an allegedly vague

nomination notice; (b) fussing over an allegedly confusing nomination process; (c) quibbling over

an allegedly confusing nomination sign on a door at Local 98’s headquarters; (d) whining about



                                                 11
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 19 of 147




allegedly being prevented from viewing others’ nomination forms; (e) speculating over a

member’s decision not to nominate Battle for office; and (f) exaggerating about contact between

himself and member Bark, his good friend. The IVP mentions no awareness of violence, actual or

threatened, as part of Battle’s protest.

        Lastly on this issue, the representations by the Secretary in the Amended Complaint

surprisingly support Defendant’s position that any claim based on use of or threatened use of

physical force or violence is not part of this action, notwithstanding his inexplicable

representations to the contrary in his motion to amend. (Compare Am. Compl., Dkt. No. 20, at ¶

106 with MTA, Dkt. No. 17, at 4, 11-13, 15). According to the Amended Complaint, the Secretary

specifically states he “makes no allegation in this civil action that Defendants deprived members

of their LMRDA rights by use of physical force or violence or by threatening the use of physical

force or violence.” (Am. Compl., Dkt. No. 20, at ¶ 106). Yet, despite this clear, unambiguous

representation, the Amended Complaint contains numerous representations which would be

immaterial and impertinent to any claim other than one related to the use of physical force or the

threat thereof by Defendant. (Id. at ¶¶ 82-105). Consequently, the representations in these

paragraphs, ¶¶ 82-105 of the subject pleading, are plainly immaterial, impertinent, and scandalous

insofar as they portray the union in a false light.

        This Court should reaffirm its unassailable ruling that Battle did not preserve—but could

and should have preserved—the above-discussed claim in his protest letter. The claim is now

forever lost, the Secretary is barred from pursuing it in this action, and ¶¶ 82-105 of the Amended

Complaint, as well as the DOL statements attached as exhibits thereto, should be stricken under

Rule 12(f).




                                                  12
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 20 of 147




       B. The Claim Based on Coppinger is not Preserved and Must be Dismissed

       In its April 14, 2021 Memorandum, this Court correctly ruled that Local 98 did not have

fair notice of, opportunity to investigate, or opportunity to redress the claim based on intimidation

of Coppinger. (Op., Dkt. No. 11, at 15-16). The Secretary is wrong in contending the Amended

Complaint somehow discredits this Court’s April 14th ruling. See MTA, Dkt. No. 17, at 1, 11-15.

Relying on postings made on a loathsome website, the Secretary makes the astonishing claim that,

“As Local 98 demonstrates in the defamation action it initiated against Battle on July 17, 2020,

Local 98 had information from which it could have easily identified Michael Coppinger, the

nephew of retired Local 98 Business Representative Ed Coppinger.” (Id. at 14). This contention

is not only incorrect, it borders on disingenuous.

       The website to which the Secretary’s amended pleading refers is one admittedly paid for,

created, and administered by Battle. (Am. Compl., Dkt. No. 20, at 64-99; Ex. “I” (state court

docket); “J” at ¶¶ 5, 11, 13, 91-92, 95-96 (Battle’s Answer/Counterclaim to state complaint)). The

website hijacks the emblem of the IBEW to mislead the public into believing it is a site sanctioned

by the union; it is not. Battle allows the website to continuously publicly display postings by

anonymous persons of a vile homophobic, anti-sematic, racist, or misogynistic nature. Examples

of these offensive posts include:

         I think somebody did f**k you in the a** but it wasn’t Larry as much as you wish
         it was. The only a** that Larry may ever have f**ked was your mothers.

                                            ***

         Who cares if he’s gay. We all know he is not. But [w]hy are you giving
         $120,000.00 to the LGBTQ? Ohhhh that’s why his daughter is a carpet muncher

                                            ***

         Somewhere in Docville … John is screaming nonsense at one or multiple people,
         Foy is counting his money under his bed, [name of a female representative of the

                                                 13
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 21 of 147




         union] is eating a chocolate cake with a bottle of wine, [name of another female
         representative of the union] is taking it up the a** by her new lawyer boyfriend
         and everyone else is crying in their Target sheets paid for by Local 98!

(Ex. “K” (with other examples)). The separate sister-website, also paid for, created, and

administered by Battle, additionally permits and displays similarly dreadful postings made

anonymously, but also allows the posting of links to websites displaying child

pornography, sexual encounters between siblings, “nude skinny teens,” sexual acts

between a mother and daughter, “drugged naked teens,” and other similarly depraved, even

unlawful, matters of a sexual nature. (Ex. “L”). These websites illustrate Battle’s nature

as an agitator and spoilsport and demonstrate why he is hardly the standard-bearer of

upright reform portrayed in the Secretary’s pleading.

       As the Amended Complaint notes, the union and two of its members sued Battle and several

John Does for defamatory misrepresentations made anonymously about them on the website. The

legal viability of the action was confirmed by a state court ruling on December 3, 2020. (Ex. “I”

(Dkt. Entry, 03-DEC-2020)). Ignored in the Amended Complaint is the fact that the state

defamation complaint had not yet been filed when the IVP investigation occurred (between June

16, 2020 and July 31, 2020). Instead, the defamation complaint was filed on August 20, 2020,

nearly a month after IVP denied Battle’s protest. (Id. (Dkt. Entry, 20-AUG-2020). It is beyond

conjecture or speculation to suggest, as the Secretary does here, that the union knew of the

representations in the defamation complaint, which post-dates the IVP investigation, when the IVP

investigation was ongoing. This is a non sequitur.

       But beyond that, the Secretary fails to grasp the nature of a defamation lawsuit. The lawsuit

was brought because the anonymous postings at issue were false. Said another way, the action

memorializes the union’s and its co-plaintiffs’ belief that the website was not credible, did not



                                                14
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 22 of 147




contain postings which the union could reasonably believe were true, and was being exploited and

manipulated to harm them and others associated with the union. Simply, the postings on the

website are neither credible nor reliable sources for the preceding IVP investigation.

       Ultimately, the Secretary’s logic behind the making of his claim that the union was fairly

notified about Coppinger through the website, actually works to undermine his position. Following

the Secretary’s logic, Battle, as the founder, creator, and administrator of the website must have

been fully aware of the postings made on it, including those about Coppinger. Battle’s knowledge

of the Coppinger website postings, coupled with his claimed close relationship to Coppinger,

demonstrate further why the Coppinger claim should have been specifically referenced in Battle’s

protest letter. But, as this Court already correctly ruled, Battle did not sufficiently reference the

Coppinger claim in the protest letter. Presumably, Battle did not sufficiently reference the

Coppinger claim because he questioned its merit, much like the postings about Coppinger on

Battle’s website.

       Finally, the Amended Complaint provides new support for this Court’s earlier dismissal of

the Coppinger claim from this action. Nowhere in the amended pleading does the Secretary

contend the IVP’s investigation was anything but fair, unbiased, and thorough. As the July 28th

IVP investigative report establishes, Coppinger actually refused to participate in any manner,

including by interview, in IVP’s investigation of Battle’s protest, despite investigator Randy

Kieffer’s desire to meet and speak with Coppinger. (Am. Compl., Dkt. No. 20, at 42). Coppinger’s

refusal to participate, or otherwise cooperate, during the IVP investigation was even noted in IVP’s

final decision letter denying Battle’s protest. (Id. at 48). IVP Welsh wrote, “5) You [Battle] also

claim that the member who was going to nominate you [Coppinger] was intimidated by Local #98.

That member, however, would not speak with International Representative Kieffer, and therefore,



                                                 15
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 23 of 147




this allegation is without evidence.” (Id.) By refusing to participate in the IVP’s investigation,

Coppinger unfairly deprived Local 98 of any opportunity to address any claim associated with

him, and denied the IVP of any opportunity to fairly and reasonably consider—let alone decide

the legitimacy of or redress—any claim associated with Coppinger. Coppinger’s conduct is not

condoned by the United States Supreme Court in these matters. Coppinger’s misconduct before

the IVP is not excused merely because he cooperated in DOL’s later investigation, which itself is

open to criticism as discussed above.

       Under our binding precedent, the Coppinger claim cannot be pursued by the Secretary

when the union was unfairly denied the ability to address or redress the claim prior to DOL’s

involvement. Wirtz v. Local Union No. 125, Laborers’ Int. Union, 389 U.S. 477, 484 (1968). This

Court was correct in ruling the Coppinger claim was not properly preserved, and the Secretary is

now barred from pursuing the claim. The Court’s ruling should be reaffirmed as to the Amended

Complaint, and ¶¶ 61-66, 81, 99-105 of the amended pleading stricken as they relate to Coppinger.

       C. The Claim Based on McConnell Which Involves James Ryan Should be Dismissed

       This Court denied Defendant’s initial motion to dismiss the McConnell claim. The

Secretary’s Amended Complaint includes new information about the McConnell claim which was

not included in the pleading subject to this Court’s April 14, 2021 ruling. This additional

information included in the amended pleading discredits the Secretary’s contention that

McConnell was intimidated or harassed during a conversation with James Ryan on or around June

8, 2020. (Am. Compl., Dkt. No. 20, at ¶¶ 54-55).

       Attached as Exhibit “9” to the amended pleading is a DOL statement purportedly hand-

written by James Ryan on October 26, 2020. Ryan’s statement reads:

         Was called by Brian Eddis when Tim McConnell was running for office in Local
         98 election. Phone conversation consitive [sp.] of Brian Eddis telling me that

                                               16
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 24 of 147




         Tim was being used and manipulated in running in the election. The people he
         was running with would not look out for him. I spoke with Tim on the phone
         about what Brian said shortly after. I told Tim it is not worth the aggrevetion
         [sp.] to run. People do not care. Take care of your Family.

       The Ryan statement is evidence offered by the Secretary and therefore is binding on him.

E.g., Moran v. Pittsburgh-DES Moines Steel Co, 183 F.2d 467, 471 (3d Cir. 1950) (party may be

bound by unfavorable testimony supplied by supposedly favorable witness); Slater v. Erie

Lackawanna Railway Co., 300 F.Supp. 1, 3 (W.D. Pa. 1968)(party bound by testimony of his own

witnesses where it is not contradicted or impeached by other evidence). According to Ryan, no

threat of any nature was made or relayed to McConnell during their call. Instead, Ryan relayed

fatherly advice to McConnell for him to take into consideration on whether or not to run for a

union position. Ryan’s account of the call with McConnell is consistent with McConnell’s text on

June 8, 2020—the day before the nomination proceeding—stating, “Yo I’m out I thought about it

and I’m 100% against what happened on that website and don’t want to be tied in with that just

wanted a different face.” (Rule 26(f) Meeting, Dkt. No. 9, at 9). The website to which McConnell

is referring is the loathsome one created, paid for and administered by Battle, as discussed above.

       Ryan’s statement is consistent with the representations McConnell made to the IVP

investigator in July 2020. According to the investigator’s report,

         Brother McConnel [sp.] is personal friends with Jim Ryan who is owner of a
         Local Union #98 signatory contractor Par 4 Electric. Brother McConnel [sp.]
         also works for Par 4 Electric quite often. Brother McConnel [sp.] told me that
         Business Manager Dougherty and Local Union #98 Agent Brian Eddis had a
         conference call with Jim Ryan regarding Tim McConnel [sp.] running for e-board
         and how that may not be good for the Local Union. Again, Brother McConnel
         [sp.] said there were no direct threats but again made him feel uncomfortable.

(Am. Compl., Dkt. No. 20, at 38).

       Under these circumstances, any claim by the Secretary based on the call between Ryan and

McConnell on October 26, 2020, should be dismissed.

                                                17
       Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 25 of 147




       D. Motion to Strike Attachment to Battle Letter to IVP Welsh Dated June 16, 2020
          (Exhibit “1”).

       The Amended Complaint includes as Exhibit “1” a copy of a letter by Battle to IVP Welsh

dated June 16, 2020. Included with the June 16th letter is an attachment, an undated letter by Battle

to DOL which was drafted, completed, and sent before the June 9, 2020 nomination proceeding

(indeed, the letter requests that DOL stop the nomination proceeding from occurring). (Am.

Compl., Dkt. No. 20, at 30-34). The attached letter by Battle to DOL delivered before the June 9th

union proceeding cannot be considered part of Battle’s election protest, see Hodgson v. Local 734,

Int’l Bro. of Teamsters, 336 F.Supp. 1243, 1250 (N.D. Ill. 1972) (letter sent three days prior to

election may not be considered part of the election protest). The undated attachment to the letter

dated June 20, 2020, included in Exhibit “1” to the amended pleading, should be stricken under

Rule 12(f).




                                                 18
        Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 26 of 147




III.    CONCLUSION

        The Secretary’s amended pleading asserts claims which were not raised, specifically or by

reasonable inference, in Battle’s internal protest to Local 98. Under the governing United States

Supreme Court precedent, the Secretary is barred from now attempting to litigate these claims

against Local 98. The amended pleading also includes matters which run afoul of Fed.R.Civ.P.

12(f) and should be stricken. The Defendant respectfully submits this Court should grant the relief

it requests.

                                                     Respectfully submitted,

                                                     LAMB McERLANE PC


 Dated: July 29, 2020                           By: /s/Joseph R. Podraza, Jr.
                                                    Joseph R. Podraza, Jr., Esquire
                                                    jpodraza@lambmcerlane.com
                                                    William H. Trask, Esquire
                                                    wtrask@lambmcerlane.com
                                                    One South Broad Street, Suite 1500
                                                    Philadelphia, PA 19107
                                                    (215) 609-3170 (direct)
                                                    (610) 430-8000 (main)

                                                            and

                                                     CLEARY, JOSEM & TRIGIANI, LLP
                                                     William T. Josem, Esquire
                                                     wtjosem@cjtlaw.org
                                                     325 Chestnut Street, Suite 200
                                                     Philadelphia, PA 19106
                                                     (215) 735-9099

                                                     Counsel for Defendants, Local 98,
                                                     International Brotherhood of Electrical
                                                     Workers




                                                19
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 27 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 28 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 29 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 30 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 31 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 32 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 33 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 34 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 35 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 36 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 37 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 38 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 39 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 40 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 41 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 42 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 43 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 44 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 45 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 46 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 47 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 48 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 49 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 50 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 51 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 52 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 53 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 54 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 55 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 56 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 57 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 58 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 59 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 60 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 61 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 62 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 63 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 64 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 65 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 66 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 67 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 68 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 69 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 70 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 71 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 72 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 73 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 74 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 75 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 76 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 77 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 78 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 79 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 80 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 81 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 82 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 83 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 84 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 85 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 86 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 87 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 88 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 89 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 90 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 91 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 92 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 93 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 94 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 95 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 96 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 97 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 98 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 99 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 100 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 101 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 102 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 103 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 104 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 105 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 106 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 107 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 108 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 109 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 110 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 111 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 112 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 113 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 114 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 115 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 116 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 117 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 118 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 119 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 120 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 121 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 122 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 123 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 124 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 125 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 126 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 127 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 128 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 129 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 130 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 131 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 132 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 133 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 134 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 135 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 136 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 137 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 138 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 139 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 140 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 141 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 142 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 143 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 144 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 145 of 147
Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 146 of 147
      Case 2:21-cv-00096-GAM Document 21 Filed 07/29/21 Page 147 of 147




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
 MARTIN J. WALSH, Secretary of Labor,               :
 United States Department of Labor,                 :
                                                    :
                       Plaintiff,                   :                  CIVIL ACTION NO.
                                                    :                   2:21-cv-00096
              v.                                    :
                                                    :
 LOCAL 98, INTERNATIONAL                            :             Hon. Gerald Austin McHugh
 BROTHERHOOD OF ELECTRICAL                          :
 WORKERS,                                           :
                                                    :
                       Defendant.                   :
                                                    :

                                CERTIFICATE OF SERVICE
       This is to certify that in this case a complete copy of the foregoing document was served
upon the following counsel by email through the court’s electronic filing system:

                                    Lauren E. DeBruicker, Esquire
                                    United States Attorney’s Office
                                    Eastern District of Pennsylvania
                                     615 Chestnut Street, Ste 1250
                                        Philadelphia, PA 19106
                                     Lauren.debruicker@usdoj.gov

                                         Attorney for Plaintiff


Dated: July 29, 2021                            LAMB McERLANE PC

                                           By: /s/ Joseph R. Podraza, Jr.
                                               Joseph R. Podraza, Jr., Esq. (PA 53612)
                                               jpodraza@lambmcerlane.com
                                               One South Broad Street, Suite 1500
                                               Philadelphia, PA 19107
                                               (215) 609-3170 (Direct)
                                               (610) 430-8000 (Main)
